Citation Nr: 1828872	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  16-61 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to, or aggravated by a service-connected disability.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction resides with the RO in Jackson, Mississippi.  

A brief explanation of the procedural history of the claim is warranted.  The RO initially denied the claim for service connection for obstructive sleep apnea in an unappealed October 2009 rating decision.  Thereafter, in September 2014, the Veteran filed a claim to reopen the previously denied claim for service connection, which was denied in the January 2015 rating decision currently on appeal.  During the course of this appeal, VA received additional service personnel and treatment records regarding the Veteran's service.  Where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2017).  Therefore, because additional service department records are now included in the record, the finality of any previous decision is vitiated by these records and the Veteran is not required to submit new and material evidence before consideration of the claims on a de novo basis.  Thus, the issue on appeal has been characterized accordingly, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran contends that he has obstructive sleep apnea, to include as secondary to a service-connected disability.

A review of the Veteran's VA medical records shows a September 2008 diagnosis of obstructive sleep apnea-hypopnea syndrome.  Also, the Veteran has been awarded service connection for peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II with erectile dysfunction; peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II with erectile dysfunction; peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II with erectile dysfunction; coronary artery disease; and diabetes mellitus, type II with erectile dysfunction disorder.

In a November 2016 statement, the Veteran claimed that his sleep apnea may have resulted from or been aggravated by his service-connected conditions, or by medications prescribed to treat his service-connected disabilities.  As such, the Board has recharacterized the issue of entitlement to service connection for sleep apnea to entitlement to service connection for obstructive sleep apnea, to include as secondary to, or aggravated by a service-connected disability.

The Veteran has not been afforded a VA examination as part of his current claim. The Board finds that a VA examination is necessary to determine the etiology of his current obstructive sleep apnea disorder.  As such, further development is in order.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the etiology of the Veteran's obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, including a copy of this remand.  Following a complete review of the record, the examiner should answer the following questions:

The examiner must address whether it is as least as likely as not (50 percent or greater probability) that obstructive sleep apnea manifested during the Veteran's military service or was caused by a service-connected disability, to include medications used to treat the Veteran's service-connected disabilities.

The examiner must also address whether obstructive sleep apnea was aggravated by any service-connected disorder, to include medications used to treat the Veteran's service-connected disabilities.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented at once.

3. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


